   Case: 1:18-cv-07686 Document #: 253 Filed: 11/14/19 Page 1 of 6 PageID #:3005




                 IN THE UNITED STATES DISTRICT COURT FOR
            THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

FAHRIDA KURNIAWATI and VINI                           )
WULANDARI, as Co-Special Administrators               )
In re Lion Air Flight JT 610 Crash                    )
of the Estate of HARVINO, deceased,                   )
                                                      )            Lead Case: I:18-cv-07686
                              Plaintiffs,             )
       v.                                             )            This filing applies to
                                                      )            Case No.: I:19-cv-00797
THE BOEING COMPANY, a corporation,                    )
                                                      )
                              Defendant.              )

 MOTION TO REMOVE FAHRIDA KURINIAWATI AS SPECIAL ADMINISTRATOR
 AND REVOKE THE APPEARANCE OF THE LESSMEISTER FIRM AS ATTORNEY
           AS CO-SPECIAL ADMINISTRATOR OF THE ESTATE

       NOW COMES Vini Wulandari, Co-Special Administrator of the Estate of Harvino,

deceased, and for this Motion to Remove Fahrida Kurniawati as Co-Special Administrator of the

Estate of Harvino, deceased, and to Revoke the Appearance of the Lessmeister Firm filed on

behalf of Co-Special Administrator Kurniawati, in support thereof, states as follows:

       1.      This case has been brought in connection with the death of Harvino, the co-

pilot/First Officer on the Lion Air plane crash on October 28, 2018.

       2.      The case was brought by two plaintiffs, Fahrida Kurniawati and Vini Wulandari,

as co-special administrators of the Estate of Harvino, deceased. Ms. Kurniawati is the widow of

Harvino. Ms. Wulandari is the sister of Harvino. A copy of the order appointing the co-special

administrators is attached hereto as Exhibit A.

       3.      GKWW was engaged as attorneys for the Estate of Harvino on December 4,

2018. GKWW filed its lawsuit on December 28, 2018 in the Circuit Court of Cook County, Law

Division. It was removed to Federal Court on February 7, 2019, with all of the related lawsuits

vs. Boeing.    GKWW’s representation on this case has included conducting investigations



                                                  1
   Case: 1:18-cv-07686 Document #: 253 Filed: 11/14/19 Page 2 of 6 PageID #:3006




regarding the crash and potential defendants, preparing and filing a complaint against the Boeing

Company, preparing discovery responses and other filings, extensive efforts to gather and

prepare damages evidence, traveling to Indonesia to meet with clients on multiple occasions, and

numerous other tasks and communications with Boeing. GKWW represented the two co-special

administrators at two mediation sessions, July 22, 2019 and September 26, 2019, with retired

Judge Donald O’Connell. On October 23, 2019, a third mediation session was agreed to by the

parties, to take place on November 14, 2019. GKWW has also consulted with an expert to

provide opinions regarding Harvino’s lost wages. Such a report was provided to The Boeing

Company and Judge O’Connell on November 1, 2019.

       4.      On October 29, 2019, Fahrida Kurniawati filed a motion to substitute attorneys

(Dkt. 237). At the October 31, 2019 hearing, the motion was not granted, rather, an additional

appearance was filed on behalf of the Lessmeister Firm. (See Dkt. 242). The Court stated, in

reference to scheduling relating to the forum non-conveniens motion anticipated by Boeing,

       … I just gave you reasons why a delay in this case may not be in the best interests
       of the plaintiffs—plaintiff or plaintiffs, whatever it ends up being. So I would
       hope you both could go to this [mediation] and work in the best interests of your
       clients.
        (See transcript attached hereto as Exhibit B.)

       5.      GKWW told the Court that it was confident that it could work together with the

Lessmeister firm for the good of the clients.

       6.      GKWW has consulted with Ms. Wulandari. Ms. Wulandari has requested that

GKWW continue to represent her in this matter. See Affidavit attached hereto as Exhibit C).

       7.      On November 11, 2019, Fahrida Kurniawati brought a motion to remove Vini

Wulandari as special administrator in the Circuit Court of Cook County. Said motion was

denied. (See Order attached hereto as Exhibit D).




                                                2
   Case: 1:18-cv-07686 Document #: 253 Filed: 11/14/19 Page 3 of 6 PageID #:3007




       8.       On November 11, 2019, counsel for Boeing sent an email to GKWW and the

Lessmeister firm stating, “We assume that both firms will attend and have authority to

completely resolve the Harvino claim. If that is not the case, please let us know asap. Kathleen

and Judge O’Connell are copied above. Thanks in advance, we look forward to mediation.”

       9.       GKWW and the Lessmeister firm responded and provided names of attendees.

       10.      On November 14, 2019, the parties went forward with the third mediation session

with Judge O’Connell between Harvino’s estate and Boeing. Both Ms. Wulandari and Boeing

were prepared to participate in good faith in the mediation with Former Judge O’Connell. At

said mediation, Ms. Kurniawati and her attorneys, the Lessmesiter firm, refused to participate in

good faith in the following ways:

             a. Refused to meet with the attorneys for the Estate, GKWW, to discuss settlement;

             b. Announced that their presence was only to negotiate another date for mediation;

             c. Although it was time for Boeing to make a counterproposal, the Lessmeister firm

                refused to say that it would participate in consideration of the counterproposal;

             d. Refused to acknowledge the deadlines this Court imposed by the October 17,

                2019 status hearing, or the impact said refusal to engage in negotiation could have

                regarding said deadlines; and

             e. Wasted the time of former Judge O’Connell, at least five Boeing attorneys and

                insurer representatives, and three of GKWW’s attorneys.

       11.      Fahrida Kurniwati’s actions today through the Lessmeister Firm, show an

alarming breach of fiduciary duty toward Harvino’s Estate. The Lessmeister Firm, representing

Fahrida Kurniawati, has failed to act in the best interests of the estate, and in the best interests of

her children, who will receive 7/8 of the Estate’s recovery under Islamic/Indonesian law.




                                                  3
   Case: 1:18-cv-07686 Document #: 253 Filed: 11/14/19 Page 4 of 6 PageID #:3008




       12.     The Lessmesiter attorneys had no intention of participating in this mediation in

good faith, as exhibited by their refusal to communicate, which is contrary to the Court’s history

of setting deadlines for the parties regarding discovery, the potential pending forum non

conveniens motion, and attempts to settle the cases through mediation with former Judge

O’Connell.

       13.     Vini Wulandari, brother of Harvino, aunt of Harvino’s three children, and co-

Administrator of the Estate, is not a beneficiary to this Estate and will not receive any

distribution from the Estate.

       14.     Vini Wulandari has agreed to act as Special Administrator to ensure that Harvino

and his family receive justice through this process. The acts of Fahrida Kurniawati through the

Lessmeister Firm today and compromised her, Vini Wulandari’s, ability to obtain justice for her

brother and his children.

       15.     Fahrida Kurniawati, by her refusal to communicate and negotiate at the Third

Mediation Session, prevented settlement from occurring, and has put the interests of the

Lessmeister Firm ahead of the interests of Harvino’s estate and his children. While that may

have been acceptable if she was acting solely on her own behalf, it was not at all acceptable

when acting, as she was, on behalf of the Estate of Harvino, as she was not acting in the best

interests of her children by refusing to negotiate.

       16.     Fahrida Kurniawati unwillingness to participate in mediation in good faith,

thereby failing to act in the best interests of Harvino’s Estate, necessitates her removal as a co-

special administrator.




                                                  4
   Case: 1:18-cv-07686 Document #: 253 Filed: 11/14/19 Page 5 of 6 PageID #:3009




       WHEREFORE, Vini Wulandari, co-special administrator of the Estate of Harvino,

deceased, requests that Fahrida Kurniawati be removed as Special Administrator of Harvino’s

Estate, and that the additional appearance of the Lessmesiter Firm be terminated, instanter.




Dated: November 14, 2019                     Respectfully submitted,
                                             VINI WULANDARI, Co-Special
                                             Administrator of the Estate of Harvino, deceased

                                             /s/ Thomas G. Gardiner
                                             Thomas G. Gardiner (ARDC No. 6180243)
                                             John R. Wrona (ARDC No. 6244155)
                                             Shannon V. Condon (ARDC No. 6308781)
                                             GARDINER KOCH WEISBERG & WRONA
                                             53 West Jackson Blvd., Suite 950
                                             Chicago, IL 60604
                                             Ph: (312) 362-0000
                                             Fax: (312) 362-0440
                                             tgardiner@gkwwlaw.com
                                             jwrona@gkwwlaw.com
                                             scondon@gkwwlaw.com




                                                5
  Case: 1:18-cv-07686 Document #: 253 Filed: 11/14/19 Page 6 of 6 PageID #:3010




                             CERTIFICATE OF SERVICE

     I hereby certify that on November 14, 2019, I electronically filed this MOTION TO
REMOVE FAHRIDA KURINIAWATI AS SPECIAL ADMINISTRATOR AND REVOKE
THE APPEARANCE OF THE LESSMEISTER FIRM AS ATTORNEY FOR CO-
SPECIAL ADMINISTRATOR OF THE ESTATE with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing upon all counsel of record via
CM/ECF.



                                                /s/ Shannon V. Condon

                                                GARDINER KOCH WEISBERG & WRONA
                                                53 West Jackson Blvd., Suite 950
                                                Chicago, IL 60604
                                                Ph: (312) 362-0000




                                            6
